DETAILED ACTION
This office action is responsive to the amendment filed 6/9/2022.  As directed claims 1, 2, and 50 have been amended, claims 3, 9, and 13-46 were previously canceled, and claim 51 has been added.  Thus, claims 1, 2, 4-8, 10-12, and 47-51 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 






Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 50 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, “selected input” on page 3 line 1 is unclear as there are too many verbs together. It is unclear what is being claimed.  Also it appears –of-- should be added after “all” in claim 1 line 8 for clarity.  Further the term “any and all”  on line 8 appears redundant as the limitations following are joined with “and”.
Regarding claim 51, “selected input” on line 20 is unclear as there are too many verbs together. It is unclear what is being claimed.  Also the term “any and all”  on the last line appears redundant as the limitations following are joined with “and”.
Claims 2, 4-8, 10-12, and 47-50 are rejected for their dependency on a rejected claim and for incorporating he above errors.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 6-8, 10, 11, and 48-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goffer (2014/0196757) in view of Little et al. (2011/0066088).
Regarding claim 1, Goffer discloses an exoskeleton crutch ([0048] lines 1-5, [0061] lines 1-2) configured for at least aiding in control of mobility of an exoskeleton device, comprising a first crutch  (20) including: an elongated structural member (30) configured with a first portion (70) for grasping by a user of an exoskeleton device (handle 70 would be capable of being grasped by user 300 that is using exoskeleton 10; figure 5B;  [0148]) and a second portion (40; figure 1 A) configured to interact at least with a surface (wheel 40 enables sliding of crutch 20 on a surface; [0071]); one or more first sensors (170) configured for outputting signals (processing unit 180 receives input from sensors 170, i.e., output signals; [0093]) corresponding to information of a location and distance of the pair of crutches  (sensors 170 in crutch 20 may sense obstacles that may necessitate a change in locomotion by crutches 20) relative to a location, position, and a surface (i.e. location of crutch and obstacle/surface; [0170], measure angular position [0130] lines 1-5, and orientation [0067] lines 1-7), and outputting signals indicative thereof (processing unit 180 receives input from sensors 170, i.e., output signals; [0093]); and communications means configured to communicate the signals to a processor (sensors 170 communicate data, i.e., via communication means, to the processing unit 180 which may be component of the crutches, [0121] last 10 lines, [0130] lines 1-10.   Thus communication signals would pass between the sensors of each of the pair of crutches to the processing unit of the crutches and to the exoskeleton between the crutches; [0067], [0093], [0094]); a user interface (90) arranged on the first portion (70) , the user interface comprising a plurality of buttons ([0081] lines 1-5), the user interface being configured to provide data input ([0111] lines 1-5 disclose pressure data input via strain gauges), select a state or mode of the exoskeleton device ([0152]-[0158] disclose selecting forward/backward, ascend/descend, go/stop and turn mobility modes via interacting with the handle), wherein based on a mobility mode selected input via a user interface, the processor is configured to  modify a mobility of the exoskeleton device by changing speed ([0157] discloses the steps of moving the handle to move the exoskeleton can be repeated; the speed thereof thus controllable by the speed of which the user manipulates the interface.  Alternatively, [0120] lines 10-15 discloses manipulating wheel speed via turning direction), direction ([0156] lines 1-5), and orientation ([0166] lines 1-5, [0168] lines 1-3 for ascending/descending stairs as orientation) with respect to the mobility mode (i.e. forward/go; [0086] last 3 lines), and the mobility mode comprises a crowded area mobility mode (i.e. brake activated which can be used in crowded places) and a sparse area mobility mode (i.e. break deactivated which can be used in sparse places; [0119] lines 1-10)
Goffer teaches interface devices (90) but does not specifically disclose a display to display information.  However, Little teaches a display (7, 1601) ([00226] disclose including LED lights as display and/or a touchscreen as display) to display information ([0228] lines 1-4, [02229] lines 1-5 disclose providing indicators which thereby display information).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the interface of Goffer with indicator display lights as taught by Little to provide the advantage of enhanced feedback and thereby ease of use.
Regarding claim 4, Goffer discloses the communications means is operably coupled to the exoskeleton device ([0092] lines 1-7, [0093] lines 1-10, and [0115] lines 1-4).
Regarding claim 6, Goffer discloses the first crutch further comprises the processor ([0121] last 10 lines, [0130] lines 1-10 disclose the processing unit located in the crutches such that sensor signals are passing from each of the crutches to the processor in the crutches ([0067], [0093], [0094]).
Regarding claim 10, Goffer discloses wherein the state is selected from walk or off of the exoskeleton device, (the user interacts with interfaces 90 which may be buttons or touch sensitive locations that may be used to selectively push forward, step backwards, or stop the crutch 20, [0081], [0148], [0153], and [0156]).
Regarding claim 11, Goffer discloses the sensors comprise pressure sensors ([0067] lines 1-8).
Regarding claim 48, the modified Goffer discloses the display comprises a touchscreen ([0226] last 5 lines) and at least one of data input ([0224] lines 1-8 of Little) via icons arranged on the touchscreen ([0224] last 2 lines of Little discloses a touchscreen and thus includes touch icons/buttons).
Regarding claim 49, Goffer discloses the interface generates signals received by the processor so as to generate instructions to control the exoskeleton device ([0156] lines 1-5, [0157]) and the modified Goffer discloses the interface (1601) includes a touchscreen ([0224] last 2 lines of Little discloses a touchscreen).
 Regarding claim 50, Goffer discloses the processor is configured to cause instructions (i.e. battery needs charging) to be displayed on the display ([0229] lines 1-5 disclose using the light display to indicate that the battery needs charging as instructions) for user input (i.e. user action as input to charge the battery).


Claims 1, 5, 12, and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazerooni (2013/0237884) in view of Goffer and Little.
Regarding claim 1, Kazerooni discloses an exoskeleton crutch apparatus  a (102; figure 1) ([0022] last 10 lines) for at least aiding in the control of mobility of an exoskeleton device, a first crutch comprising: an elongated structural member (102) configured with a first portion (upper portion) for grasping by a user of an exoskeleton device (user 200 is shown grasping handle 103 of the upper portion while using exoskeleton 100; figure 1; [0017]) and a second portion (101) configured to interact at least with a surface (ground engaging tip 101, i.e., interacts with ground; [0017]); a first sensor for outputting signals (sensor 215 of a first crutch 102 sends signals; [0017]) corresponding to information of a location and distance of the crutch apparatus relative to  a surface (sensor 215 is used to determine ground contact with the tip 101 of crutch 102, i.e., location of crutch or sensor relative to ground surface;  [0022] last 10 lines disclose distance between crutches), and outputting signals indicative thereof (sensor 215 sends signals; [0017]); and communications means for communicating the signals to a processor (the signals from sensor 215 are sent, i.e., via communication means from sensor 215, to signal processor 220; [0017]); a user interface (i.e. control pad; [0018] lines 1-10) to at least select a state of the exoskeleton ([0018] lines 1-10). 
Kazerooni substantially teaches the claimed invention except for the user interface arranged on the first portion including display and a plurality of buttons to provide data and modify mobility.  However Goffer discloses a user interface (90) arranged on the first portion (70) , the user interface comprising a plurality of buttons ([0081] lines 1-5), the user interface being configured to provide data input ([0111] lines 1-5 disclose pressure data input via strain gauges), select a state or mode of the exoskeleton device ([0152]-[0158] disclose selecting forward/backward, ascend/descend, go/stop and turn mobility modes via interacting with the handle), wherein based on a mobility mode selected input via a user interface, the processor is configured to  modify a mobility of the exoskeleton device by changing speed ([0157] discloses the steps of moving the handle to move the exoskeleton can be repeated; the speed thereof thus controllable by the speed of which the user manipulates the interface.  Alternatively, [0120] lines 10-15 discloses manipulating wheel speed via turning direction), direction ([0156] lines 1-5), and orientation ([0166] lines 1-5, [0168] lines 1-3 for ascending/descending stairs as orientation) with respect to the mobility mode (i.e. forward/go; [0086] last 3 lines), and the mobility mode comprises a crowded area mobility mode (i.e. brake activated which can be used in crowded places) and a sparse area mobility mode (i.e. break deactivated which can be used in sparse places; [0119] lines 1-10)
Goffer teaches interface devices (90) but does not specifically disclose a display to display information.  However, Little teaches a display (7, 1601) ([00226] disclose including LED lights as display and/or a touchscreen as display) to display information ([0228] lines 1-4, [02229] lines 1-5 disclose providing indicators which thereby display information).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the interface of Goffer with indicator display lights as taught by Little to provide the advantage of enhanced feedback and thereby ease of use.
Regarding claim 5, Kazerooni discloses the information corresponds to distance between the crutch and the ground (sensor 215 is used to determine ground contact with the tip 101 of crutch; 102, of i.e., distance between crutch and ground; [0022]).
Regarding claim 12, Kazerooni discloses the first sensor is arranged at or near a distal end of the crutch (sensor 215 on the tip 101 of crutch 102; [0022]) and is configured to at least sense contact or proximity of the distal end of each of the crutches with the ground and generate the signals responsive thereto (sensor 215 on the tip 101 of crutch 102 is used to determine ground contact; [0022]).
Regarding claim 47, Kazerooni discloses the location or distance information comprises a height of a stair on a pathway of at least one of the first crutch ([0030] lines 1-5, [0033] lines 1-10), and upon the height of the stair being determined the processor calculates the magnitude (step length), direction (i.e. upward/downward), and orientation (step height) of the steps and/or movements of the exoskeleton that lead to climbing of the stair ([0034] lines 1-20, [0035] lines 1-10 disclose changing the parameters to ascend the stair).

Claims 2, 7, 8, and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goffer in view of Little, as applied to claim 1 above, and further in view of Julin et al. (2014/0200491).
Regarding claims 2, Goffer discloses the first crutch further comprises the processor ([0121] last 10 lines, [0130] lines 1-10 disclose the processing unit located in the crutches such that sensor signals are passing from each of the crutches to the processor in the crutches ([0067], [0093], [0094]), the mobility mode comprises a crowded area mobility mode (i.e. brake activated which can be used in crowded places) and a sparse area mobility mode (i.e. break deactivated which can be used in sparse places; [0119] lines 1-10), and the processor is further configured to override user input for reasons of at least safety ([0124] lines 1-20 disclose a limiter 80 to stop movement of the wheels when the exoskeleton has hit the angular limit for safety thereby overriding user action at the handle) but does not specifically disclose overriding for power availability. However, Julin teaches overriding based on power availability ([0018] lines 5-20 disclose overriding user action on the independent brake when power is not off).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the processor Goffer with independent brake and override for power availability as taught by Julin to provide the advantage of enhanced safety and protection from inadvertent user error.
Regarding claim 7, Goffer discloses the processor (180) includes computer instructions operating thereon configured to at least one of process the signals and generate further instructions to control a the exoskeleton device ([0093] lines 1-10, [0170] lines 1-5 disclose a processor for signals and controlling braking and locomotion of the exoskeleton via crutches).
Regarding claim 8, Goffer discloses the instructions to control at least a mobility of the exoskeleton device is based on the signals ([0093] lines 1-10, [0170] lines 1-5, [0179]).
Regarding claim 51, Goffer discloses an exoskeleton crutch ([0048] lines 1-5, [0061] lines 1-2) configured for at least aiding in control of mobility of an exoskeleton device, comprising a first crutch  (20) including: an elongated structural member (30) configured with a first portion (70) for grasping by a user of an exoskeleton device (handle 70 would be capable of being grasped by user 300 that is using exoskeleton 10; figure 5B;  [0148]) and a second portion (40; figure 1 A) configured to interact at least with a surface (wheel 40 enables sliding of crutch 20 on a surface; [0071]); one or more first sensors (170) configured for outputting signals (processing unit 180 receives input from sensors 170, i.e., output signals; [0093]) corresponding to information of a location and distance of the pair of crutches  (sensors 170 in crutch 20 may sense obstacles that may necessitate a change in locomotion by crutches 20) relative to a location, position, and a surface (i.e. location of crutch and obstacle/surface; [0170], measure angular position [0130] lines 1-5, and orientation [0067] lines 1-7), and outputting signals indicative thereof (processing unit 180 receives input from sensors 170, i.e., output signals; [0093]); and communications means configured to communicate the signals to a processor (sensors 170 communicate data, i.e., via communication means, to the processing unit 180 which may be component of the crutches, [0121] last 10 lines, [0130] lines 1-10.   Thus communication signals would pass between the sensors of each of the pair of crutches to the processing unit of the crutches and to the exoskeleton between the crutches; [0067], [0093], [0094]); a user interface (90) arranged on the first portion (70) , the user interface comprising a plurality of buttons ([0081] lines 1-5), the user interface being configured to provide data input ([0111] lines 1-5 disclose pressure data input via strain gauges), select a state or mode of the exoskeleton device ([0152]-[0158] disclose selecting forward/backward, ascend/descend, go/stop and turn mobility modes via interacting with the handle), wherein based on a mobility mode selected input via a user interface, the processor is configured to  modify a mobility of the exoskeleton device by changing speed ([0157] discloses the steps of moving the handle to move the exoskeleton can be repeated; the speed thereof thus controllable by the speed of which the user manipulates the interface.  Alternatively, [0120] lines 10-15 discloses manipulating wheel speed via turning direction), direction ([0156] lines 1-5), and orientation ([0166] lines 1-5, [0168] lines 1-3 for ascending/descending stairs as orientation) with respect to the mobility mode (i.e. forward/go; [0086] last 3 lines).
Goffer teaches interface devices (90) but does not specifically disclose a display to display information.  However, Little teaches a display (7, 1601) ([00226] disclose including LED lights as display and/or a touchscreen as display) to display information ([0228] lines 1-4, [02229] lines 1-5 disclose providing indicators which thereby display information).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the interface of Goffer with indicator display lights as taught by Little to provide the advantage of enhanced feedback and thereby ease of use.
Goffer discloses the processor is further configured to override user input for reasons of at least safety ([0124] lines 1-20 disclose a limiter 80 to stop movement of the wheels when the exoskeleton has hit the angular limit for safety thereby overriding user action at the handle) but does not specifically disclose overriding for power availability. However, Julin teaches overriding based on power availability ([0018] lines 5-20 disclose overriding user action on the independent brake when power is not off).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the processor Goffer with independent brake and override for power availability as taught by Julin to provide the advantage of enhanced safety and protection from inadvertent user error.




Response to Arguments
Applicant's arguments filed 6/9/2022  have been fully considered but they are not persuasive.
Applicant argues on page 8 last paragraph through page 9 1st paragraph that Goffer does not teach mobility modes.  Examiner respectfully disagrees.  Goffer discloses [0152]-[0158] selecting forward/backward, ascend/descend, go/stop and turn mobility modes via interacting with the handle). In addition, [0119] lines 1-10 discloses the mobility modes comprises a crowded area mobility mode (i.e. brake activated which can be used in crowded places) and a sparse area mobility mode (i.e. break deactivated which can be used in sparse places; [0119] lines 1-10).  For example, Yakimovich (7,410,472) discloses in col. 19 lines 53-65 braking mobility mode for walking in crowds.  Thus Goffer teaches this limitation as claimed.
Applicant argues on page 9 2nd paragraph through page 10 1st paragraph that the references do not teach overriding for safety a nd power availability.  Examiner respectfully disagrees as  Goffer discloses the processor is further configured to override user input for reasons of at least safety ([0124] lines 1-20 disclose a limiter 80 to stop movement of the wheels when the exoskeleton has hit the angular limit for safety thereby overriding user action at the handle) and Julin teaches overriding based on power availability ([0018] lines 5-20 disclose overriding user action on the independent brake when power is not off).  Thus the combination of Goffer and Julian teach these limitation as claimed.




Conclusion













Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337.  The examiner can normally be reached on M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LaToya M Louis/           Primary Examiner, Art Unit 3785